
	
		II
		Calendar No. 459
		111th CONGRESS
		2d Session
		H. R. 5618
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 13, 2010
			Received and read the first time
		
		
			July 14, 2010
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To continue Federal unemployment
		  programs.
	
	
		1.Short titleThis Act may be cited as the
			 Restoration of Emergency Unemployment
			 Compensation Act of 2010.
		2.Extension of
			 unemployment insurance provisions
			(a)In
			 general(1)Section 4007 of the
			 Supplemental Appropriations Act, 2008 (Public Law 110–252;
			 26 U.S.C.
			 3304 note) is amended—
					(A)by striking June 2,
			 2010 each place it appears and inserting November 30,
			 2010;
					(B)in the heading for subsection (b)(2), by
			 striking June 2,
			 2010 and inserting November 30, 2010;
			 and
					(C)in subsection (b)(3), by striking
			 November 6, 2010 and inserting April 30,
			 2011.
					(2)Section 2005 of the Assistance for
			 Unemployed Workers and Struggling Families Act, as contained in
			 Public Law
			 111–5 (26 U.S.C. 3304 note; 123 Stat.
			 444), is amended—
					(A)by striking June 2,
			 2010 each place it appears and inserting December 1,
			 2010; and
					(B)in subsection (c), by striking
			 November 6, 2010 and inserting May 1,
			 2011.
					(3)Section 5 of the Unemployment
			 Compensation Extension Act of 2008 (Public Law 110–449;
			 26 U.S.C.
			 3304 note) is amended by striking November 6,
			 2010 and inserting April 30, 2011.
				(b)FundingSection
			 4004(e)(1) of the Supplemental Appropriations Act, 2008 (Public Law
			 110–252;
			 26 U.S.C.
			 3304 note) is amended—
				(1)in subparagraph (D), by striking
			 and at the end; and
				(2)by inserting after
			 subparagraph (E) the following:
					
						(F)the amendments
				made by section 2(a)(1) of the Restoration of
				Emergency Unemployment Compensation Act of 2010;
				and
						.
				(c)Conditions for
			 receiving emergency unemployment compensationSection 4001(d)(2) of the Supplemental
			 Appropriations Act, 2008 (Public Law 110–252;
			 26 U.S.C.
			 3304 note) is amended, in the matter preceding subparagraph
			 (A), by inserting before shall apply the following:
			 (including terms and conditions relating to availability for work,
			 active search for work, and refusal to accept work).
			(d)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the enactment of the Continuing Extension Act of 2010
			 (Public Law
			 111–157).
			3.Coordination of
			 emergency unemployment compensation with regular compensation
			(a)Certain
			 individuals not ineligible by reason of new entitlement to regular
			 benefitsSection 4002 of the Supplemental Appropriations Act,
			 2008 (Public
			 Law 110–252;
			 26 U.S.C.
			 3304 note) is amended by adding at the end the
			 following:
				
					(g)Coordination of
				emergency unemployment compensation with regular compensation
						(1)If—
							(A)an individual has
				been determined to be entitled to emergency unemployment compensation with
				respect to a benefit year,
							(B)that benefit year
				has expired,
							(C)that individual
				has remaining entitlement to emergency unemployment compensation with respect
				to that benefit year, and
							(D)that individual
				would qualify for a new benefit year in which the weekly benefit amount of
				regular compensation is at least either $100 or 25 percent less than the
				individual’s weekly benefit amount in the benefit year referred to in
				subparagraph (A),
							then the
				State shall determine eligibility for compensation as provided in paragraph
				(2).(2)For individuals
				described in paragraph (1), the State shall determine whether the individual is
				to be paid emergency unemployment compensation or regular compensation for a
				week of unemployment using one of the following methods:
							(A)The State shall,
				if permitted by State law, establish a new benefit year, but defer the payment
				of regular compensation with respect to that new benefit year until exhaustion
				of all emergency unemployment compensation payable with respect to the benefit
				year referred to in paragraph (1)(A);
							(B)The State shall,
				if permitted by State law, defer the establishment of a new benefit year (which
				uses all the wages and employment which would have been used to establish a
				benefit year but for the application of this paragraph), until exhaustion of
				all emergency unemployment compensation payable with respect to the benefit
				year referred to in paragraph (1)(A);
							(C)The State shall
				pay, if permitted by State law—
								(i)regular
				compensation equal to the weekly benefit amount established under the new
				benefit year, and
								(ii)emergency
				unemployment compensation equal to the difference between that weekly benefit
				amount and the weekly benefit amount for the expired benefit year; or
								(D)The State shall
				determine rights to emergency unemployment compensation without regard to any
				rights to regular compensation if the individual elects to not file a claim for
				regular compensation under the new benefit
				year.
							.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 individuals whose benefit years, as described in section 4002(g)(1)(B) the
			 Supplemental Appropriations Act, 2008 (Public Law 110–252;
			 26 U.S.C.
			 3304 note), as amended by this section, expire after the date
			 of enactment of this Act.
			4.Requiring States to
			 not reduce regular compensation in order to be eligible for funds under the
			 emergency unemployment compensation programSection 4001 of the Supplemental
			 Appropriations Act, 2008 (Public Law 110–252;
			 26 U.S.C.
			 3304 note) is amended by adding at the end the following new
			 subsection:
			
				(g)Nonreduction
				ruleAn agreement under this section shall not apply (or shall
				cease to apply) with respect to a State upon a determination by the Secretary
				that the method governing the computation of regular compensation under the
				State law of that State has been modified in a manner such that—
					(1)the average weekly
				benefit amount of regular compensation which will be payable during the period
				of the agreement occurring on or after June 2, 2010 (determined disregarding
				any additional amounts attributable to the modification described in section
				2002(b)(1) of the Assistance for Unemployed Workers and Struggling Families
				Act, as contained in
				Public Law
				111–5 (26 U.S.C. 3304 note; 123 Stat.
				438)), will be less than
					(2)the average weekly
				benefit amount of regular compensation which would otherwise have been payable
				during such period under the State law, as in effect on June 2,
				2010.
					.
		5.ProceduresSection 4001 of the Supplemental
			 Appropriations Act, 2008 (Public Law 110–252;
			 26 U.S.C.
			 3304 note), as amended by section 4, is amended by adding at
			 the end the following new subsection:
			
				(h)ProceduresAny State with an agreement under this Act
				shall implement reasonable procedures to—
					(1)ensure that benefits under this Act are not
				provided to any person who appears on any current list of known or suspected
				terrorists provided to the State by any government agency;
					(2)ensure that
				benefits under this Act are not provided to any individual convicted of a sex
				offense against a minor (as such terms are defined in section 111 of the Sex
				Offender Registration and Notification Act (42 U.S.C. 16911)); and
					(3)ensure that the
				State is enforcing requirements under subsection (f) of this section to bar
				unauthorized aliens from receiving emergency unemployment compensation under
				this
				Act.
					.
		6.Budgetary
			 provisions
			(a)Statutory
			 PAYGOThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 ‘Budgetary Effects of PAYGO Legislation’ for this Act, submitted for printing
			 in the Congressional Record by the Chairman of the House Budget Committee,
			 provided that such statement has been submitted prior to the vote on
			 passage.
			(b)Emergency
			 designationsSections 2 and 3—
				(1)are designated as an emergency requirement
			 pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010
			 (Public Law
			 111–139;
			 2 U.S.C.
			 933(g));
				(2)in the House of
			 Representatives, are designated as an emergency for purposes of pay-as-you-go
			 principles; and
				(3)in the Senate, are
			 designated as an emergency requirement pursuant to section 403(a) of S. Con.
			 Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal
			 year 2010.
				
	
		
			Passed the House of
			 Representatives July 1, 2010.
			Lorraine C. Miller,
			Clerk
		
	
	
		July 14, 2010
		Read the second time and placed on the
		  calendar
	
